DETAILED ACTION
Finality Withdrawn
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1, 2, 4, 5, 8, 11, 16, 18, 19
Withdrawn: 
NONE
Rejected:
1, 2, 4, 5, 8, 11, 16, 18, 19
Amended: 
NONE
New: 
NONE
Independent:
1, 18, 19


Claim Interpretation
Claim 1, line 15 mentions certain properties are present for the claimed aluminum alloy strip under the condition: “in a T4 condition a yield strength of 55 MPa to 70 MPa and a tensile strength of 130 MPa to 160 MPa measured transverse to the rolling direction, wherein the T4 condition is obtainable after solution annealing at 530°C for 5 minutes, subsequent quenching to room temperature, natural aging for 7 days at room temperature”. For the purposes of this action, the claims are being given their broadest reasonable interpretation consistent with the specification, i.e. this phrase is being interpreted to mean that the claimed properties are present under these conditions (when in said condition/after processing through the steps given), i.e. the claimed product is capable of possessing said property. Claim 1, lines 21-25 similarly mention the T6x condition. Independent claims 18 and 19 contain similar limitations (and wherein claim 19 mentions a 3rd condition: “the aluminum alloy strip has a yield strength of in maximum 88 MPa after a solution annealing at 530°C for 5 minutes, subsequent quenching to room temperature, natural ageing for 7 days at room temperature, cold forming of 2 % and heating at 185°C for 20 minutes”). In other words, the claimed product is capable of possessing the claimed property when the specific conditions that are stated occur.
If this interpretation is not consistent with applicant’s intended interpretation, please clarify (including where any alternate interpretation is supported in the originally filed specification) in response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4, 5, 8, 11, 16, 18, 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 18, refer to the claimed sheet being in the T4 condition as well as the T6x condition; and claim 19 refers to the T4 condition, T6x condition, as well as “solution annealing…quenching…natural aging...cold forming of 2 % and heating 185°C for 20 minutes” (3 different temper conditions). Applicant further states “applicants respectfully assert that the aluminum alloy strip provides the claimed properties in a T4 condition as part of achieving the claimed properties in the T6x condition” (response filed 7/10/22, p 7), and as such the instant claims are not indefinite.
A given product has to be in one condition or the other—it cannot be both.  While Applicant may claim a product in one condition capable of being processed into a different condition, the present claims do not define that, and it is uncertain what properties a product must possess in order to fall within the scope of the claims. Claims dependent on any of the above rejected claims are likewise rejected under this statute. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 11, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/090609A1 (WO’609), cited on IDS dated 04/14/2021.
WO’609 teaches an aluminum alloy strip for panels for automobiles (abstract, which meets the “sheet metal of a motor vehicle” limitation) with the following alloying ranges (in wt%):

cl. 1

cl. 18, 19
WO’609, AL 14
WO’609, broad

Si
0.4-0.55
0.40-0.48 (cl. 4)
0.4-0.55
0.5
0.45-0.7
Si
Mg
0.33-0.40
0.35 to <0.40 (cl. 5)
0.33-0.40
0.4
0.3-0.6
Mg
Mn
0.20-0.40
0.25-0.35 (cl. 2)
0.20-0.40
0.2
0-0.6
Mn
Cu
<0.05

<0.05
-
0-0.4
Cu
Cr
-0.03

-0.03
-
-
Cr
Ti
0.005-0.10

0.005-0.10
0.015
-0.06
Ti
Fe
0.15-0.25

0.15-0.25
0.17
0-0.40
Fe

Table 1: alloying ranges of instant claims vs. WO’609
wherein ex. AL 14 (Table 12 of WO’609) falls within the alloying ranges of instant claims 1, 5, 16, 18, 19. Further concerning the Cu maximums recited in instant claims 1, 18, and 19, WO’609 does not mention the presence of Cu, and therefore is held to teach substantially no Cu is present in said alloy, which meets the instant limitations. Further concerning the limitation of “sheet metal of a motor vehicle for pedestrian impact protection”, though WO’609 does not specify the claimed intended use of “for pedestrian impact protection”, it would have been within the level of one of skill in the art to have used the Al-Mg-Si sheet taught by WO’609 for a variety of automobile applications, including sheets provided for pedestrian impact protection (claims 1, 18, 19) or roof frame, etc. (claim 11), because WO’609 teaches said alloy sheet is used for forming panels for automobiles (abstract). See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997), MPEP  2111.02.
WO’609 does not teach the addition of any elements excluded from the instant “consisting of” transitional phrase (claim 19) and is therefore held to meet this limitation of the instant claims.
Concerning the properties in claim 1, 18, and 19, WO’609 at Table 13 teaches example AL14 exhibits T4 YS(T) of 66 MPa, which falls within the claimed YS range of 55-70 MPa (though the processing parameters are slightly different, see p 25 of WO’609). Table 13 shows the T4 UTS(T) of example AL14=168 MPa (which is slightly outside the claimed range of 130-160 MPa, though once again, the processing parameters are different). WO’609 does not teach the T6x or YS after solution heating, quenching, aging for 7 days at room temperature, cold forming 2%, heating 185C for 20 minutes (claim 19). 
Therefore, WO’609 does not teach the properties achieved by the exact parameters as claimed. However, one of ordinary skill in the art would have recognized that times and temperatures used in annealing and aging steps affect the tensile and yield strengths of an alloy, and would further have recognized how to optimize T4 and T6 temper to achieve a desired combination of strength/formability. Additionally/alternatively, the Al-Mg-Si sheet product of the prior art appears to be capable (see Claim Interpretation section above) of the claimed properties for a given temper/process parameters, by virtue of the example within the claimed ranges taught by WO’609 (i.e. the Al-Mg-Si alloy of WO’609, subject to the claimed parameters, is reasonably expected to exhibit the YS and UTS as claimed).
Concerning the limitation of “a reduced amount of silicon available for hardening by precipitation of silicon-containing particles” (claims 1, 18, 19), the prior art does not mention the details of the microstructure of the Al-Mg-Si alloy, however, the presence of an Al-Fe-Mn-Si phase and Si-containing particles are dependent on composition together with the processing history of an alloy (see instant specification at [0015-0016]). Because the prior art teaches an example within the claimed alloying ranges, then substantially the same microstructure (such as Al-Fe-Mn-Si phase and Si-containing particles) is expected in an Al-Mg-Si alloy of WO’609 for a given temper, as in the instant invention.
Concerning claim 2, WO’609 at page 7 lines 1-2 teaches a dilute Al-Mg-Si alloy complete with a Mn range that overlaps the claimed range (see Table 1 above). 
Concerning claims 4 and 5, WO’609 teaches an Al-Mg-Si alloy complete with Si and Mg ranges that overlap the claimed range (see Table 1 above). Because of the overlap in alloying ranges, it is held that WO’609 has created a prima facie case of obviousness of the presently claimed invention.
Concerning claim 8, WO’609 teaches said alloy sheet is formed by steps of DC casting an ingot, homogenizing, hot rolling, cold rolling, solution heating, quenching (WO’609 p 25).
Concerning claim 11, see above discussion of intended use.  Concerning claim 16, WO’609 does not mention the presence of Cu, and therefore is held to teach substantially no Cu is present in said alloy, which meets the instant maximum.

Claims 1, 2, 4, 5, 8, 11, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/151908A1 [Note: Shishido et al US 2018/0187293 (hereinafter “Shishido”) is believed to be substantially identical to WO’908 and will be referred to herein].
Shishido teaches an Al-Mg-Si alloy sheet [0001] (which qualifies as a strip) for vehicle applications (abstract, [0001-0002] which meets the “sheet metal of a motor vehicle” limitation) said alloy comprising (in wt%):

cl. 1

 cl. 18, 19
Shishido
Broad range
Si
0.4-0.55
0.40-0.48 (cl. 4)
0.4-0.55
0.3-1.2
0.3-1.0
such that Mg+Si≤1.2
Mg
0.33-0.40
0.35 to <0.40 (cl. 5)
0.33-0.40

Mn
0.20-0.40
0.25-0.35 (cl. 2)
0.20-0.40
0-0.3
Cu
<0.05
≤0.01 (cl. 16)
<0.05
0-0.5
Cr
-0.03

-0.03
0-0.3
Ti
0.005-0.10

0.005-0.10
0-0.1
Fe
0.15-0.25

0.15-0.25
0-0.5

Table 4: alloying ranges of instant claims vs. alloying ranges of Shishido


cl. 1
Ex.#5
Ex.#8
Si
0.4-0.55
0.52
0.49
Mg
0.33-0.40
0.48*

0.36

Mn
0.20-0.40
0.2
(no Mn)*
Cu
<0.05
-
-
Cr
-0.03
-
-
Ti
0.005-0.10
-
-
Fe
0.15-0.25
0.2
0.2


*=outside the claimed range
*=outside the claimed range

Table 5: alloying ranges of instant claims vs. close examples of Shishido

see Shishido at abstract & [0023], which overlaps the alloying ranges of Si, Mg, Mn, Cu, Cr, Ti, and Fe in instant claims 1, 2, 4, 5, 16, 18, 19 (see Table 4 above for comparison), including the Cu range of claims 1, 18, and 19. Shishido does not teach the addition of any elements excluded from the instant “consisting of” transitional phrase (claim 19). Additionally, Shishido teaches close examples to the claimed alloying ranges (see Shishido at ex. 5 & ex. 8), see Table 5 above for comparison. Further concerning the limitation of “sheet metal of a motor vehicle for pedestrian impact protection”, though Shishido does not specify the claimed intended use of “for pedestrian impact protection”, because the prior art teaches an alloy with high formability (see Shishido at examples), and suitable for forming into sheets used for automobile parts, said alloy appears to be capable of performing said intended use as recited in the preamble. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997), MPEP  2111.02.
Concerning the properties in instant claim 1, 18, 19, Shishido teaches a typical T4 YS≤110 MPa [0018], which meets the instant T4 YS. Shishido does not mention the T4 UTS or T6x properties. However, because Shishido teaches an overlapping Al-Mg-Si alloy, processed by substantially the same steps of casting, homogenizing, hot and cold rolling (see [0067-0077]), then substantially the same properties are expected for the Al-Mg-Si alloy of Shishido for a given temper, as for the instant invention (see also “Claim Interpretation” section above).
Concerning the limitation of “a reduced amount of silicon available for hardening by precipitation of silicon-containing particles” (claims 1,18, 19), the prior art does not mention the details of the microstructure of the instant Al-Mg-Si alloy, however, the Al-Fe-Mn-Si phase and Si-containing particles are dependent on composition together with processing (see instant specification at [0016-0017]). Because the prior art teaches overlapping alloying ranges complete with an overlap in Mn, processed by substantially the same steps of casting, homogenizing, hot and cold rolling (see Shishido at examples), then substantially the same microstructure (such as Al-Fe-Mn-Si phase and Si-containing particles) is expected for the Al-Mg-Si alloy of Shishido for a given temper, as for the instant invention (see also “Claim Interpretation” section above).
Because of the overlap in alloying ranges, and because the instantly claimed properties (YS in T6x condition, UTS in T4 condition, formation of Al-Fe-Mn-Si phases and silicon-containing particles) are reasonably expected by virtue of overlap in composition together with substantially identical processing, it is held that Shishido has created a prima facie case of obviousness of the presently claimed invention.  Overlapping ranges have been held to establish a prima facie case of obviousness; see MPEP § 2144.05 and Peterson, supra.
Concerning claim 8, as stated above, Shishido teaches the instant Al-Mg-Si alloy sheet is produced by casting, homogenizing, hot and cold rolling (see Shishido [0086-0087]).
Concerning claim 11, Shishido at [0003] teaches said Al-Mg-Si alloy sheet is used for large automobile body panels, such as a hood, roof, fender, door, trunk lid, which meets the instant product configuration(s). 
Concerning claims 16, Shishido does not teach the mandatory addition of Cu (see example 5, [0034]), and therefore meets the instant limitation.

Response to Amendment
In the response filed on 7/10/22 applicant submitted various arguments traversing the rejections of record. Applicant’s arguments that the Finality of the previous action was not necessitated by an amendment has been found persuasive.
As stated previously, applicant’s amendment has overcome the rejections in view of Bassi, who does not teach or suggest the claimed Cu content of <0.05%.
Applicant’s argument that the instant invention is allowable because the instant invention forms Al-Fe-Mn-Si phases which reduces the amount of silicon available for hardening and therefore provides a low bake hardening response, as compared to Shishido which has a high bake hardening response, has not been found clearly persuasive. The instant specification relates that the reduction in hardening occurs due to the formation of AlFeMnSi phases [0042], which are formed because excess Si is bonded by the formation of Al-Fe-Mn-Si phases due to the content of Mn 0.15 to 0.40wt% [0007], [0020]. Shishido teaches an example very close to the claimed ranges, and within the claimed Mn range (see rejection supra). Therefore, it is reasonable to expect AlFeMnSi phases to form for the Al-Mg-Si alloy of Shishido, as for the instant invention. Further, Reiso (US 2007/0039669) teaches AlMnFeSi dispersoid particles form during homogenization of Al-Mg-Si alloys containing Al, Mg, Si, Fe, and Mn [0005]. AlMnFeSi are expected for the prior art of Shishido by virtue of the overlap in composition and processing (wherein Shishido teaches homogenizing).
Applicant’s argument that the instant invention is allowable because the prior art of Shishido or WO’609 does not teach an example within the claimed ranges, complete with properties within the claimed property ranges, has not been found persuasive. Though the prior art does not mention all of the T4 YS, T4 UTS, T6x YS, T6x UTS values, it is maintained that because the prior art teaches an overlapping Al-Mg-Si alloy, processed by substantially the same steps of casting, homogenizing, hot and cold rolling, then substantially the same properties are reasonably expected for the Al-Mg-Si alloy of the prior art for a given temper/parameters, as for the instant invention (such as T4 YS, T4 UTS, T6x YS, T6x UTS values). 
Applicant’s argument that the instant invention is allowable because the prior art of Shishido or WO’609 does not teach or suggest the limitation of “a reduced amount of silicon is available for hardening by precipitation of silicon-containing particles” (claims 1, 18, 19), has not been found persuasive. Because the prior art teaches overlapping alloying ranges complete with an overlap in Mn (taught by instant specification at [0007-0008] to be critical), processed by substantially the same steps of casting, homogenizing, hot and cold rolling, then substantially the same microstructure (such as Al-Fe-Mn-Si phase and Si-containing particles) is expected for the Al-Mg-Si alloy of WO’609 or Shishido for a given temper, as for the instant invention. See Dillon, supra.
Applicant’s argument that the instant invention is allowable because WO’609 does not teach AL14 (a composition within the claimed ranges) achieves the properties as claimed has not been found persuasive. As set forth supra, WO’609 does not teach the properties achieved by the exact parameters as claimed. However, one of ordinary skill in the art would have recognized that times and temperatures used in annealing and aging steps affect the tensile and yield strengths of an alloy, and would further have recognized how to optimize T4 and T6 temper to achieve a desired combination of strength/formability. Additionally/alternatively, the Al-Mg-Si sheet product of the prior art appears to be capable (see Claim Interpretation section above) of the claimed properties for a given temper/process parameters, by virtue of the example within the claimed ranges taught by WO’609 (i.e. the Al-Mg-Si alloy of WO’609, subject to the claimed parameters, is reasonably expected to exhibit the YS and UTS as claimed).
Applicant’s argument that the instant claims are not indefinite has not been found persuasive. As discussed above, the response filed 7/10/22,  p 7 states “applicants respectfully assert that the aluminum alloy strip provides the claimed properties in a T4 condition as part of achieving the claimed properties in the T6x condition”, and as such the instant claims are not indefinite.  A given product has to be in one condition or the other—it cannot be both (in the instant case, it cannot be in both an intermediate condition as well as a final condition).  It is not possible to determine, from the wording of the instant claims, whether Applicant is claiming a product in the T4 condition or in the T6x condition.  Further, the wording of the instant claims (see Claim Interpretation above) has been interpreted to mean that the claimed properties are present under the stated conditions (when in said condition/after processing through the steps given). 
Applicant has not shown evidence of unexpected results (i.e. improved energy absorption while maintaining strength, etc.) with respect to the overlapping Al-Mg-Si-Mn alloy products of the prior art of WO’609 or Shishido.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        8/31/2022